—_—

Oo Oo nN DBD HH FP W WL

bo bo we) bo bo bo i] bo bo e — — — — — — — ee

 

a——— FILED RECEIVED
——— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

OCT - 1. 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY -

 

 

 

UNITED STATES DISTRICT COURT
-- DISTRICTOFNEVADA
UNITED STATES OF AMERICA, 2:17-CR-00391-APG-VCF
Plaintiff, © 9 — Preliminary Order of Forfeiture —
Vv. | |
FREDERICK J. LEAVITT,

Defendant.

 

 

 

This Court finds Frederick J. Leavitt pled guilty to Counts One and Two of a Two-
Count Superseding Criminal Information charging him in Count One with honest services
fraud conspiracy in violation of 18 U.S.C. §§ 1343, 1346, and 1349. Superseding Criminal
Information, ECF No. _; Change of Plea, ECF No. __; Plea Agreement, ECF No. __ |

This Court finds Frederick J. Leavitt agreed to the forfeiture of the property and the

imposition of the in personam criminal forfeiture money judgment set forth in the Plea

| Agreement and the Forfeiture Allegation of the Superseding Criminal Information.

Superseding Criminal Information, ECE No. __; Change of Plea, ECF No. __; Plea
Agreement, ECF No. _ .

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Superseding Criminal Information and the offense to
which Frederick J. Leavitt pled guilty. |

The following property and money judgment are any property, real or personal,

which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 1343, a
specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18

 

 
—

0 ON DR HW BP W WN

bo bo bow NO iw) bo bo bo bo e — —. me he — — — — —
oo ~ Oo wa HS w i) ol oS. 9 oo ~ nN Ww y ww NR oS

 

 

U.S.C. § 1349, conspiracy to commit such offense, and are subject to forfeiture pursuant to
18 U.S.C. *§ 981(a)(I)(C) with 28 US.C. § 2461(c): |
1. $87,500; and .
2. $62,225 in lieu of 2016 Grey Mercedes Benz CLS 63 AMG S-Model,
Nevada License Plate NV5536, VIN WDDLJ 71GB5GA159973,
Registered To Fredrick J oseph Leavitt Or r Tracey Lynn Leavitt
(all of which constitutes property)

“ and an in personam criminal forfeiture money judgment of $201,250, not to be held
jointly and severally liable with any codefendants, the collected money judgment amount
between the codefendants is not to exceed $875,000, and that the property will be applied
toward the payment of the money judgment.

- This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e). | |

The in personam criminal forfeiture money judgment complies with Honeycutt v.
United States, _U.S.___, 137 S. Ct. 1626 (2017).

| ‘This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America. —

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

_ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that the United
States of America recover from Frederick J. Leavitt an in personam criminal forfeiture -
money judgment of $201,250. . ;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory -
rights, ownership rights, and all rights, titles, and interests of Frederick J. Leavitt in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

///

 

 
_

0 Oo NIN DO WH BR WwW bw

Oo NH bw Hw NH WB NY YB NY HB BB BB SB Be SB
oN fA UW BR BW NY SF GO OD OH DH BP Ww NY KF @

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

of America shall publish for at least thirty (30) consecutive days on the official internet

government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition —
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJU DGED, AND DECREED that any individual

or entity who claims an interest in the aforementioned property must file a petition for a

| hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

ITIS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, ifany,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www. forfeiture. gov.

ITIS FURTHER ORDERED, ADJ UDGED, AN D DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attomey of the United States —

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attomey —

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

}

- ITIS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

described herein need not be published in the event a.Declaration of Forfeiture is issued by.

3

 

 
—

Ww Mw HY NY YH KY NY BBB Be ee Bee eS ie
ota aA aA BP OY SF S&F O&O KUO AaB DDH BF CO

© ON DH BP WwW WD

 

 

the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

 ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attention Asset Forfeiture Unit.

DATED. _@cps4er (2019.

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

 
